                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CANDACE STEEL, et al.,                             Case No. 3:18-cv-05072-JD
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE MOTION TO DISMISS
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 14
                                  10     ALAMEDA COUNTY SHERIFF'S
                                         OFFICE, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          As alleged in the first amended complaint (“FAC”), Candace Steel was left alone in a jail

                                  14   cell to give birth to her child, Baby H, while in the pretrial custody of the Alameda County

                                  15   Sheriff’s Office. Dkt. No. 10. Steel was not given any assistance or care during the delivery.

                                  16   Baby H was born with the umbilical cord wrapped around her neck, and Steel had to stick her

                                  17   fingers into Baby H’s mouth to start respiration. Sheriff’s deputies went into Steel’s cell only after

                                  18   they heard Baby H cry.

                                  19          Steel and Baby H are the plaintiffs in this civil rights action. Defendants are the Sheriff’s

                                  20   Office, certain individuals, the California Forensic Medical Group (“CFMG”), which is under

                                  21   contract with Alameda County to provide medical services at the jail, and the County itself.

                                  22   CFMG answered the complaint and is not a party to the pending motion. Dkt. No. 17.

                                  23          The Alameda County defendants have challenged the sufficiency of the allegations in the

                                  24   FAC under Federal Rule of Civil Procedure 12(b)(6). Dkt. No. 14. Their main argument is that

                                  25   the FAC does not plausibly allege that plaintiffs’ injuries were the result of a government pattern,

                                  26   practice, or custom under Monell v. Department of Social Services, 436 U.S. 658 (1978). “Monell

                                  27   is a case about responsibility.” Pembaur v. City of Cincinnati, 475 U.S. 469, 478 (1986). It

                                  28   requires “a plaintiff seeking to impose liability on a municipality under [Section] 1983 to identify
                                   1   a municipal ‘policy’ or ‘custom’ that caused the plaintiff’s injury” to “ensure[] that a municipality

                                   2   is held liable only for those deprivations . . . [that] may fairly be said to be” its own. Bd. of Cty.

                                   3   Comm’rs v. Brown, 520 U.S. 397, 403-04 (1997) (citations omitted).

                                   4          These standards are amply satisfied here as a pleading matter. Plaintiffs allege that their

                                   5   injuries arose out of the Sheriff’s Office’s contract with CFMG, which contained financial terms

                                   6   that discouraged adequate medical care, including procedures such as labor and delivery, for

                                   7   detainees. These allegations are sufficiently specific and concrete to plausibly state a policy or

                                   8   practice under Monell.

                                   9          The outcome is different for the California state law claims of intentional infliction of

                                  10   emotional distress (“IIED”) and negligence per se. These claims are not adequately supported by

                                  11   the facts and applicable law, and are dismissed with leave to amend.

                                  12                                             BACKGROUND
Northern District of California
 United States District Court




                                  13          Taking the FAC’s nonconclusory allegations as true for the motion to dismiss, see Bell Atl.

                                  14   Corp. v. Twombly, 550 U.S. 544, 555-56 (2007), the salient facts are straightforward. Steel was

                                  15   arrested on misdemeanor charges by local police officers, and jailed at the Santa Rita facility in

                                  16   July 2017. Dkt. No. 10 ¶ 37. The charges were subsequently dismissed.

                                  17          At the time of arrest, Steel was visibly pregnant. Before going to the jail, the police

                                  18   officers took her to a hospital “for the purpose of medical clearance.” Id. ¶ 38. Steel told the

                                  19   attending hospital staff that she had used controlled substances during the pregnancy, had not

                                  20   received any prenatal care, and did not know her due date. Id. ¶¶ 40, 42. She also said that she

                                  21   had had seizures and a spontaneous delivery in a previous pregnancy. Id. ¶ 41. Doctors evaluated

                                  22   Steel as at least 8 months pregnant and suffering from a urinary tract infection (“UTI”), which the

                                  23   FAC alleges is a condition associated with early delivery. Id. ¶¶ 39, 43-44.

                                  24          Steel was surrendered to the Sheriff’s Office and booked into Santa Rita Jail shortly after

                                  25   midnight on July 21, 2017. Id. ¶ 37. The jail intake form noted the medical information from the

                                  26   hospital -- Steel’s overall condition, lack of prenatal care, recent substance use, history of

                                  27   pregnancy-related seizures, UTI diagnosis, and the fact that she was not sure about her due date.

                                  28   Id. ¶ 45. Later in her first day at the jail, Steel reported painful uterine cramping and contractions
                                                                                           2
                                   1   to the jail’s medical staff from CFMG. Id. ¶¶ 47-48. She was taken back to the hospital, where

                                   2   she tested positive for fetal fibronectin, which the FAC alleges is also associated with preterm

                                   3   delivery, like the UTI. Id. ¶¶ 49-50.

                                   4          Steel went into labor on July 23, 2017, approximately 60 hours after she arrived at the jail.

                                   5   She told jail personnel that she was experiencing severe cramping and pain, and could not stand or

                                   6   walk, but only crawl on hands and knees. Id. ¶¶ 51-52. Other inmates who saw Steel’s distress

                                   7   told the jailers that there was a medical emergency. Id. ¶ 53. A CFMG nurse examined Steel, and

                                   8   concluded that her cervix was not dilated and that she was experiencing nothing but a stomach

                                   9   ache. Id. ¶ 54. The FAC alleges that the nurse also said Steel was exaggerating her distress. Id.

                                  10   After hearing the nurse’s report, sheriff’s deputies removed Steel to an isolation cell. Id. ¶ 55.

                                  11          Steel went into labor and delivery in the isolation cell. She alleges that she spent hours

                                  12   screaming in pain, alone and unattended, before giving birth to Baby H. Id. ¶¶ 57-58. In addition
Northern District of California
 United States District Court




                                  13   to the obvious physical travails from giving birth without any modern palliatives or a physician’s

                                  14   care, Steel was distraught and terrified that she and her child could die in the cell. Id. ¶ 59.

                                  15          Baby H was born with the umbilical cord around her neck. Id. ¶ 61. Steel noticed Baby H

                                  16   was not breathing and stuck her fingers in Baby’s H mouth to try to stimulate respiration. Id.

                                  17   Only when deputies heard Baby H crying did they enter Steel’s cell to attend to the mother and

                                  18   newborn child. Id. ¶ 62.

                                  19          The FAC states that Alameda County had outsourced medical care of detainees at Santa

                                  20   Rita jail to CFMG. Id. ¶¶ 24-36. Plaintiffs allege that the contract with CFMG made it liable for

                                  21   all costs associated with hospital stays and services, without any compensation from Alameda

                                  22   County. Id. ¶¶ 25-28. They contend this arrangement created “a financial incentive and

                                  23   imperative for CFMG to refuse and withhold inpatient hospitalization services to all inmates,

                                  24   including inmates in active labor.” Id. ¶ 33.

                                  25                                               DISCUSSION

                                  26   I.     LEGAL STANDARDS
                                  27          The pleading requirements in Rule 8, as construed in Twombly and Iqbal, apply to Section

                                  28   1983 claims against local government entities. AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d
                                                                                          3
                                   1   631, 636-37 (9th Cir. 2012). Under these familiar standards, the complaint must provide “a short

                                   2   and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P.

                                   3   8(a)(2), including “enough facts to state a claim to relief that is plausible on its face.” Twombly,

                                   4   550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content that

                                   5   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                   6   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The

                                   7   plausibility analysis is “context-specific” and not only invites, but “requires the reviewing court to

                                   8   draw on its judicial experience and common sense.” Id. at 679.

                                   9          To hold local entities like the Sheriff’s Office or Alameda County liable under Section

                                  10   1983, plaintiffs must plausibly allege that “the challenged conditions were part of a policy, custom

                                  11   or practice officially adopted by [those] defendants.” Upshaw v. Alameda Cty., 377 F. Supp. 3d

                                  12   1027, 1032 (N.D. Cal. 2019) (citing Monell, 436 U.S. at 690). Specifically, they must “identify a
Northern District of California
 United States District Court




                                  13   custom or policy, attributable to the” government entity “that caused [their] injury,” and

                                  14   “demonstrate that the custom or policy was adhered to with deliberate indifference to the

                                  15   constitutional rights of [the jail’s] inhabitants.” Castro v. Cty. of L.A., 833 F.3d 1060, 1076 (9th

                                  16   Cir. 2016) (en banc) (internal quotation and citation omitted) (alteration in original). Deliberate

                                  17   indifference is “an objective inquiry.” Id.

                                  18          Steel’s Section 1983 claims arise under the Fourteenth Amendment’s Due Process Clause,

                                  19   not the Eighth Amendment’s prohibition on cruel and unusual punishment. That is so because

                                  20   Steel was a pretrial detainee at the time of the alleged misconduct and had not been convicted of

                                  21   an offense. See Upshaw, 377 F. Supp. 3d at 1031; see also Kingsley v. Hendrickson, 135 S. Ct.

                                  22   2466, 2475 (2015); Castro, 833 F.3d at 1067. To state a claim for inadequate medical care as a

                                  23   pretrial detainee, Steel must plead facts showing that:

                                  24
                                                      (i) the defendant made an intentional decision with respect to the
                                  25                  conditions under which the plaintiff was confined; (ii) those
                                                      conditions put the plaintiff at substantial risk of suffering serious
                                  26                  harm; (iii) the defendant did not take reasonable available measures
                                                      to abate that risk, even though a reasonable official in the
                                  27                  circumstances would have appreciated the high degree of risk
                                                      involved -- making the consequences of the defendant’s conduct
                                  28
                                                                                         4
                                                      obvious; and (iv) by not taking such measures, the defendant caused
                                   1                  the plaintiff’s injuries.
                                   2   Gordon v. Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018). An objective standard again

                                   3   governs here, which requires proof of “more than negligence but less than subjective intent --

                                   4   something akin to reckless disregard.” Id. (citations omitted).

                                   5          The parties do not dispute that the same Fourteenth Amendment standards should guide the

                                   6   evaluation of Baby H’s federal civil rights claims. Baby H was not, of course, a pretrial detainee

                                   7   when she entered the world in the isolation cell. But she was certainly in the custody of the

                                   8   Alameda County Sheriff’s Office. Consequently, although the parties did not brief this issue in

                                   9   any detail, the Court concludes that the same legal standards apply to mother and baby under

                                  10   Section 1983 because their claims are based on the same constitutional protections. See Castro,

                                  11   833 F.3d at 1069-70 (applying Kingsley’s standards for excessive-force claims to failure-to-protect

                                  12   claims because the “underlying federal right, as well as the nature of the harm suffered, is the
Northern District of California
 United States District Court




                                  13   same” in that both “categories of claims arise under the Fourteenth Amendment’s Due Process

                                  14   Clause”); Gordon, 888 F.3d at 1122-25 (applying Castro to serious-medical-need claims).

                                  15          As the Court has observed in another case against the Alameda County Sheriff’s Office,

                                  16   there is no doubt that jailers are entitled to a good measure of deference in determining the policies

                                  17   and practices best suited to keep their facilities secure and safe. Upshaw, 377 F. Supp. 3d at 1031.

                                  18   But this deference is generally not afforded in “medical care cases” because the “refusal or failure

                                  19   to provide such care . . . typically do[es] not relate to security or discipline.” Chess v. Dovey, 790

                                  20   F.3d 961, 973 (9th Cir. 2015). The Alameda County defendants do not dispute this proposition for

                                  21   the motion to dismiss. See Dkt. No. 14 at 3 n.2.

                                  22          Plaintiffs’ tort claims for intentional infliction of emotional distress require: “(1) extreme

                                  23   and outrageous conduct by the defendant with the intention of causing, or reckless disregard of the

                                  24   probability of causing, emotional distress; (2) the plaintiff’s suffering severe or extreme distress;

                                  25   and (3) actual and proximate causation of the emotional distress by the defendant’s outrageous

                                  26   conduct.” Hughes v. Pair, 46 Cal. 4th 1035, 1050 (2009) (citations omitted). Negligence per se

                                  27   creates a rebuttable presumption of a failure to exercise due care when a person:

                                  28
                                                                                          5
                                                      (1) . . . violated a statute, ordinance, or regulation of a public entity;
                                   1                  (2) The violation proximately caused death or injury to person or
                                                      property; (3) The death or injury resulted from an occurrence of the
                                   2                  nature which the statute, ordinance, or regulation was designed to
                                                      prevent; and (4) The person suffering the death or the injury to his
                                   3                  person or property was one of the class of persons for whose
                                                      protection the statute, ordinance, or regulation was adopted.
                                   4

                                   5   Cal. Evid. Code § 669.

                                   6   II.    THE FAC PLAUSIBLY ALLEGES A SECTION 1983 CLAIM
                                   7          A.      The Sheriff’s Office Is A Proper Defendant
                                   8          The first challenge to plaintiffs’ civil rights counts goes to who is an appropriate defendant.

                                   9   Alameda County itself is subject to a Section 1983 claim, and defendants do not suggest

                                  10   otherwise. See Rivera v. Cty. of L.A., 745 F.3d 384, 389 (9th Cir. 2014). They say, however, that

                                  11   the list of named defendants should largely stop there, and that the Sheriff’s Office is not a proper

                                  12   defendant.
Northern District of California
 United States District Court




                                  13          The point is not well taken. Our circuit has typically treated sheriff’s departments

                                  14   identically to counties under Section 1983. Many cases, including Streit v. County of Los Angeles,

                                  15   236 F.3d 552 (9th Cir. 2001), which the parties discuss at length in their briefing, have allowed a

                                  16   Section 1983 suit to proceed against a sheriff’s department and its county. The Alameda County

                                  17   defendants say Streit should be disregarded because it did not expressly address whether a

                                  18   sheriff’s office is a “person” under Section 1983. That is a questionable proposition in light of the

                                  19   factual posture of that case, but even if defendants are given every benefit of the doubt in their

                                  20   reading of Streit, they overlook other cases that weigh strongly against their position. For

                                  21   example, Rivera v. County of Los Angeles begins with the proposition that “municipalities,

                                  22   including counties and their sheriff’s departments, can . . . be liable under [Section] 1983 if” the

                                  23   requirements for Monell liability are met. Rivera, 745 F.3d at 389. If an entity is subject to

                                  24   Monell liability, it is a “person” under Section 1983. See Monell, 436 U.S. at 690-691; see also

                                  25   Jackson v. Barnes, 749 F.3d 755, 764 & n.4 (9th Cir. 2014) (reviewing cases where county

                                  26   sheriff’s department sued under Section 1983 as jail administrator).

                                  27          The suggestion that the Sheriff’s Office should be dismissed because it is a redundant

                                  28   defendant is also unavailing. Even though the County is also a party to the suit, the Sheriff’s
                                                                                          6
                                   1   Office is the only Alameda County defendant against whom plaintiffs have brought their Section

                                   2   1983 claims. Moreover, while the Court “may dismiss” redundant defendants, it is not required to

                                   3   do so. Ctr. for Bio-Ethical Reform, Inc. v. L.A. Cty. Sheriff’s Dep’t, 533 F.3d 780, 799 (9th Cir.

                                   4   2008).

                                   5            B.     Plaintiffs Have Adequately Alleged A Government Policy, Custom, Or
                                                       Practice
                                   6

                                   7            Defendants’ main attack on the civil rights claims is that the FAC does not plead enough

                                   8   facts to plausibly allege that plaintiffs were injured by a government practice or program. In

                                   9   effect, defendants suggest that plaintiffs complain of a one-time incident for which Alameda

                                  10   County and the Sheriff’s Office are not responsible. See Garmon v. Cty. of L.A., 828 F.3d 837,

                                  11   845-46 (9th Cir. 2016).

                                  12            It is true that alleging a single instance of constitutionally suspect conduct may not be
Northern District of California
 United States District Court




                                  13   enough to state a Section 1983 claim. See Doe v. Cty. of Sonoma, Case No. 16-cv-005195-JD,

                                  14   2019 WL 4472422, at *2 (N.D. Cal. Sept. 18, 2019). But plaintiffs do more than just describe one

                                  15   catastrophic event. They allege that the contract between the Sheriff’s Office and CFMG

                                  16   established a de facto policy and practice of denying hospital care and other potentially costly

                                  17   procedures to detainees.

                                  18            This satisfies Monell. In City of Oklahoma City v. Tuttle, 471 U.S. 808, 823 (1985), the

                                  19   Supreme Court described an actionable Monell policy as “a course of action consciously chosen

                                  20   among various alternatives.” The decision by Alameda County to outsource the medical care of

                                  21   detainees under a contract with CFMG was exactly that. The FAC states that jailers in San

                                  22   Francisco and Contra Costa counties use alternative providers -- namely their county departments

                                  23   of public health -- to provide health care within jails. Dkt. No. 10 ¶¶ 35-36. The Alameda County

                                  24   Sheriff’s Office consciously chose a different approach. It is also readily inferable that the Office

                                  25   could have drafted its contract with CFMG, or another provider, in any number of ways to balance

                                  26   financial considerations with adequate medical care for pregnant women in labor. Defendants do

                                  27   not say anything to the contrary, and do not dispute that the contract is properly understood as an

                                  28   official act, Dkt. Nos. 14 at 11; 16 at 3 n.4, or that it was entered into by the Alameda County
                                                                                          7
                                   1   Sheriff’s Office as plaintiffs allege, Dkt. No. 10 ¶¶ 24-36. Consequently, the contract “may fairly

                                   2   be said to represent official policy.” King v. Cty. of L.A., 885 F.3d 548, 558 (9th Cir. 2018)

                                   3   (citation omitted).

                                   4           Plaintiffs have also adequately alleged that this “official policy” was “the moving force of

                                   5   the constitutional violation.” Monell, 436 U.S. at 694-95. The Sheriff’s Office’s contract with

                                   6   CFMG “specifies that CFMG itself is solely responsible for all costs incurred in connection with

                                   7   any health care services provided to inmates outside the jail and that CFMG is not entitled to and

                                   8   will not receive any reimbursement from [the Sheriff’s Office] for the cost of services provided to

                                   9   inmates by hospitals or by any non-CFMG personnel.” Dkt. No. 10 ¶ 25. “If an inmate receives

                                  10   inpatient hospitalization services, CFMG must pay the total cost of the medical care provided,

                                  11   regardless of the level of cost incurred.” Id. ¶ 26 (internal quotation omitted). Inpatient

                                  12   hospitalization includes “labor and delivery services.” Id. ¶ 27.
Northern District of California
 United States District Court




                                  13           Taken as a whole, these factual allegations amply support the FAC’s claims that there was

                                  14   “a financial incentive and imperative for CFMG to refuse and withhold inpatient hospitalization

                                  15   services to all inmates, including inmates in active labor.” Id. ¶ 33. Plaintiffs also expressly

                                  16   allege that the “denial of necessary and appropriate medical services” to them “ was imposed in

                                  17   order to reduce CFMG’s costs under its contract with” the Sheriff’s Office. Id. ¶ 73.

                                  18           Consequently, the FAC plausibly alleges that a government practice or policy caused their

                                  19   injuries. Defendants try to avert this conclusion by saying that Steel was taken to the hospital on

                                  20   two occasions after being arrested, including once after arriving at Santa Rita Jail. But the fact

                                  21   that they provided a modicum of care does not vitiate plaintiffs’ claims. See Lopez v. Smith, 203

                                  22   F.3d 1122, 1132 (9th Cir. 2000) (en banc) (noting a plaintiff “need not prove that he was

                                  23   completely denied medical care” to assert a constitutional claim). The critical point is that

                                  24   plaintiffs did not receive adequate care at the time they needed it most.

                                  25           C.      Plaintiffs Have Adequately Alleged Deliberate Indifference
                                  26           Plaintiffs have also sufficiently pleaded that the policy manifested deliberate indifference

                                  27   to their constitutional rights. “It is not sufficient for a plaintiff to identify a custom or policy,

                                  28   attributable to the municipality, that caused his injury. A plaintiff must also demonstrate that the
                                                                                            8
                                   1   custom was adhered to with deliberate indifference to the constitutional rights of [the jail’s]

                                   2   inhabitants.” Castro, 833 F.3d at 1076 (internal quotation and citation omitted) (alteration in

                                   3   original). This “objective inquiry” requires a showing that defendants were on “actual or

                                   4   constructive notice that the particular omission is substantially certain to result in the violation of

                                   5   the constitutional rights” of the jail’s inmates. Id. (citation omitted).

                                   6           The FAC plausibly alleges deliberate indifference by defendants. Plaintiffs contend that

                                   7   “Santa Rita Jail is not equipped with labor and delivery rooms or with other necessary and basic

                                   8   equipment and facilities that are needed to care for women in childbirth,” id. ¶ 29, and that

                                   9   “CFMG staff at Santa Rita Jail are not trained in caring for women in childbirth,” id. ¶ 30. This

                                  10   state of affairs supports a finding of deliberate indifference in that the jail lacked appropriate

                                  11   facilities to treat Steel, and the CFMG contract was a barrier to getting outside help. See Hoptowit

                                  12   v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), overruled on other grounds by Sandin v. Conner, 515
Northern District of California
 United States District Court




                                  13   U.S. 472 (1995).

                                  14           Additionally, the Sheriff’s Office “knew” that its policy “might lead to a constitutional

                                  15   violation among its inhabitants,” because it was bound by “regulations aimed at mitigating the risk

                                  16   of serious injury” to pregnant women in jail. Castro, 833 F.3d at 1076-77. Castro affirmed a

                                  17   jury’s finding that the County of Los Angeles was deliberately indifferent to constitutional

                                  18   violations because it had adopted regulations that barred exactly the sort of cell design that were

                                  19   utilized in the jail at issue in that case. Here, the Sheriff’s Office was bound by a state regulation

                                  20   that required a “pregnant inmate in labor [to] be treated as an emergency and [to] be transported

                                  21   via ambulance to [an] outside facility.” Cal. Code. Regs. tit. 15, § 3355.2(j) (2018). It is clear that

                                  22   the Alameda County defendants “had notice that their customs or policies posed a substantial risk

                                  23   of serious harm to” pregnant inmates since their contract with CFMG made it less likely that

                                  24   inmates in labor would be taken to the hospital as required by regulation, and they “were

                                  25   deliberately indifferent to that risk.” Castro, 833 F.3d at 1078.

                                  26           On a more fundamental level, there can be no doubt that the way defendants treated a

                                  27   pregnant woman in labor is a textbook example of deliberate indifference. The FAC alleges that

                                  28
                                                                                           9
                                   1   defendants intentionally isolated Steel in a cell, and ignored her while she gave birth. A higher

                                   2   degree of indifference to a pretrial detainee’s medical needs is hard to imagine.

                                   3          Plaintiffs have alleged all the facts needed to hold the Alameda County Sheriff’s Office

                                   4   responsible for their constitutional injuries under Section 1983. Since the Sheriff’s Office does

                                   5   not dispute that plaintiffs’ rights were violated, and the allegations in the FAC clearly meet the

                                   6   requirements established by Gordon, plaintiffs have adequately alleged civil rights claims for

                                   7   inadequate medical care against the Alameda County Sheriff’s Office.

                                   8   III.   THE INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS CLAIMS
                                              AGAINST THE ALAMEDA COUNTY DEFENDANTS ARE DISMISSED
                                   9

                                  10          The claims for intentional infliction of emotional distress are barred by California statutory

                                  11   immunity. California Government Code § 845.6 protects public entities and their employees for

                                  12   injuries “caused by the failure of the employee to furnish or obtain medical care for a prisoner.”
Northern District of California
 United States District Court




                                  13   Section 845.6 excepts from its protection “a public employee, and the public entity where the

                                  14   employee is acting within the scope of his employment . . . if the employee knows or has reason to

                                  15   know that the prisoner is in need of immediate medical care and he fails to take reasonable action

                                  16   to summon such medical care.”

                                  17          Although it resulted in no real help, deputies did ask a CFMG nurse to look at Steel while

                                  18   she was in early labor, and so Section 845.6 is applicable and immunizes the Alameda County

                                  19   defendants from both plaintiffs’ claims. According to the complaint, a nurse examined Steel after

                                  20   other prisoners reported “to the control staff that Plaintiffs was [sic] experiencing clear medical

                                  21   distress.” Dkt. No. 10 ¶¶ 53-54. While the nurse egregiously concluded that Steel had “a

                                  22   stomachache, and [was] exaggerating her distress,” id. ¶ 54, medical care was summoned, and that

                                  23   is enough for the Alameda County defendants to obtain immunity under Section 845.6. See

                                  24   Castaneda v. Dep’t of Corrs. & Rehab., 212 Cal. App. 4th 1051, 1074 (2013) (“Once summoned,

                                  25   the quality of medical care is a matter of medical policy and practice, imposing on medical

                                  26   practitioners a duty to exercise that degree of diligence, care, and skill possessed by other

                                  27   members of the profession, but it is not a violation of the employee’s obligation to summon

                                  28   medical care under section 845.6.”).
                                                                                         10
                                   1          Plaintiffs say that Section 845.6 does not apply because they have not claimed medical

                                   2   malpractice, but that misses the mark. The immunity provision is not written in terms of causes of

                                   3   action like medical malpractice or IIED, but rather insulates public entities and their employees

                                   4   from liability for injuries “proximately caused by the failure of the employee to furnish or obtain

                                   5   medical care for a prisoner.” Cal. Gov’t Code § 845.6. As currently alleged, the claims for IIED

                                   6   are an injury “proximately caused by the failure” to obtain medical care for Steel. For example,

                                   7   the FAC states, “Plaintiffs in fact suffered severe and extreme emotional distress due to being

                                   8   locked in an isolation cell at the Santa Rita Jail, without any medical care while in the throes of

                                   9   childbirth.” Dkt. No. 10 ¶ 91. In fact, all the substantive paragraphs alleging a claim for IIED

                                  10   depend on the lack of medical care. Id. ¶¶ 90-92. The California Court of Appeal has recognized

                                  11   that Section 845.6 can protect covered entities from claims other than medical malpractice,

                                  12   including specifically IIED. Wright v. State, 122 Cal. App. 4th 659 (2004).
Northern District of California
 United States District Court




                                  13          Consequently, the IIED claims are dismissed. While the Court has some doubt that

                                  14   plaintiffs can overcome the statutory bar in light of the facts alleged in the FAC, they are granted

                                  15   leave to amend these claims.

                                  16   IV.    THE NEGLIGENCE PER SE CLAIM IS DISMISSED
                                  17          Negligence per se is an evidentiary presumption of liability that arises if a defendant is

                                  18   shown to have “violated a statute, ordinance, or regulation of a public entity.” Cal. Evid. Code

                                  19   § 669. Plaintiffs allege that the Sheriff’s Office “violated [California Code of Regulations tit. 15,]

                                  20   § 3355.2(b), by failing to provide Steel, who had a confirmed pregnancy, the benefit of a treatment

                                  21   and care plan regimen.” Dkt. No. 10 ¶ 96. The regulation, which has since been repealed but was

                                  22   in place when Steel was in custody, imposed an obligation on defendants to develop a plan of care

                                  23   “within seven days of arrival at” the facility. Cal. Code Regs tit. 15, § 3355.2(b) (2018).

                                  24          The timeline in the FAC undermines any application of the regulation to Steel. She is

                                  25   alleged to have arrived at Santa Rita Jail on July 21, 2017, Dkt. No. 10 ¶ 37, and delivered Baby H

                                  26   on July 23 or 24, 2017, id. ¶¶ 51-62. Since Steel gave birth after less than a week in the custody of

                                  27   the Sheriff’s Office, there is nothing on the face of the FAC to indicate that the Sheriff’s Office

                                  28   violated Section 3355.2(b).
                                                                                         11
                                   1            Plaintiffs have not provided a good reason for a different conclusion. While the plain

                                   2   language of the regulation did not bar the development of a plan before the 7-day deadline, it

                                   3   clearly did not require that. Plaintiffs mention some new regulations in opposition to the motion

                                   4   to dismiss, but those were not cited in the FAC and will not be considered for motion to dismiss

                                   5   purposes. Plaintiffs are granted leave to amend this claim, too.

                                   6                                             CONCLUSION

                                   7            The motion to dismiss is granted and denied in part. Plaintiffs’ Section 1983 claim against

                                   8   the Sheriff’s Office will go forward. Plaintiffs did not oppose defendants’ dismissal of their

                                   9   Fourth Amendment causes of action, and so those claims are dismissed with prejudice. Dkt. No.

                                  10   15 at 11. All other claims against the Alameda County defendants are dismissed with leave to

                                  11   amend.

                                  12            Plaintiffs may file an amended complaint by February 3, 2020, if they so choose. Plaintiffs
Northern District of California
 United States District Court




                                  13   may not add any new claims or defendants without prior approval by the Court.

                                  14            The Court is advised that counsel for the parties are engaged in settlement negotiations

                                  15   before Magistrate Judge Laurel Beeler on a number of related of cases. If the parties believe ADR

                                  16   would be helpful in this case, they should file a request for a referral to Magistrate Judge Beeler by

                                  17   January 3, 2020.

                                  18            IT IS SO ORDERED.

                                  19   Dated: December 23, 2019

                                  20

                                  21
                                                                                                     JAMES DONATO
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         12
